DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the semicrystalline semiaromatic polyamide (A2)" in claim 19.  There is insufficient antecedent basis for this limitation in the claim.  


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 35 recites the broad recitation greater than 2.5, and the claim also recites 2.5-6 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 19-25, 27, 28, 31, 32, 34-39 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (WO 2019/069805) in view of Benstead et al. (2017/0081473).  US 2020/0224028 is being used as an English equivalent to WO 2019/069805 since it is a national stage entry of the international application.
Regarding claim 17, 19, 20, 22-25, 27, 34, 36, 37, 39 and 43:  Yamada et al. teach a composition consisting of 59.2 wt% polyamide, 20 wt% glass fibers, 20 wt% of glass flakes having a thickness of 0.7 microns, and 0.008 wt% of the additives mold release agent CS-8CP and talc [Example 2; Table 1].  The amount of glass fiber + glass flakes = 40 wt% [Example 2; Table 1].  Yamada et al. teach adding up to 20 wt% of a heat stabilizer [0127, 0132].
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.  It would have been obvious to optimize the amount of heat stabilizer for the desired resistance to heat.
Yamada et al. teach that the polyamide resin can be any known polyamide without limitation [0042].
Yamada et al. fail to teach the claimed polyamide.
However, Benstead et al. teach that a blend of polyamide 66 and polyamide 6I/6T (EMS-Grivory G21) [0164] allows the stiffness of the polyamide 66 to be retained to higher temperature [0115], and provides advantageous physical properties in glass filled compositions [0007, Examples].  Benstead et al. teach a blend of 75% nylon 66 and 25 wt% polyamide 6I/6T [Table 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blend of polyamide 66 and polyamide 6I/6T as taught by Benstead et al. as the polyamide in Yamada et al. to provide improved stiffness at higher temperatures, and other physical properties.   
Regarding claim 18:  Yamada et al. teach PXD10 [Examples], which is a semicrystalline semiaromatic polyamide.  
Regarding claim 21:  Yamada et al. teach glass fiber T-765H, which is an E-glass fiber, having a circular cross section [0154].
Regarding claim 28:  0.008 wt% of the additives mold release agent CS-8CP and the crystallization accelerator, talc [Example 2; Table 1].
Regarding claim 31:  59.2 wt% polyamide [Example 2] is very close to 57.8 wt%.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Alternatively, Yamada et al. teach 30 to 70 wt% polyamide [0039-0040].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 32:  Yamada et al. teach that polyamide 66 is a preferred polyamide [0079].
Regarding claim 35:  Yamada et al. teach T-765H, which has a circular cross section and a dimeter of 10 microns [0154; Examples].
	Regarding claim 38:  Yamada et al. teach 40 wt% [Example 2], which is very close to 42.0 wt%.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Alternatively, Yamada et al. teach 9 to 50 wt% of the combination of glass fiber and glass flake [0080].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Claims 26 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (WO 2019/069805) and Benstead et al. (2017/0081473) as applied to claim 19 above further in view of Mitadera (JP 4894982B).  US 2020/0224028 is being used as an English equivalent to WO 2019/069805 since it is a national stage entry of the international application.
	Yamada et al. teach using a heat stabilizer as taught in Mitadera [0127].
	Mitadera teaches adding a secondary aromatic amine, a sterically hindered phenol, a phosphonite, a phosphite a monovalent or a divalent copper compound [0130-0146].  Mitadera teaches using 0.01 to 1 parts by mass of the heat stabilizer [0148].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.01 to 1 parts by mass of one, or a mixture, of the compounds of Mitadera to the composition of Yamada et al. to improve the heat stability of the composition.  

Allowable Subject Matter
Claim 33 is allowed.

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged the unexpected results of improved mechanical properties, surface properties and gloss.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The improved mechanical properties are expected based upon the disclosure of Benstead et al.  Benstead et al. teach that a blend of polyamide 66 and polyamide 6I/6T (EMS-Grivory G21) [0164] allows the stiffness of the polyamide 66 to be retained to higher temperature [0115], and provides advantageous physical properties in glass filled compositions [0007, Examples].
The Applicant has alleged that there is no motivation to add the heat stabilizer in Yamada.  This is not persuasive because Yamada specifically teaches adding up to 20 wt% of a heat stabilizer [0127, 0132].
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Yamada et al. teach that their polyamide used in their “invention is selectable from any of known polyamide resins without special limitation.” [0042].
The Applicant has alleged that Benstead et al. would require MPMD-T present in the composition.  This is not persuasive because MPMD-T/MPMD-I is an alternative embodiment to 66 + 6I/6T [Table 6].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763